Hall, Presiding Judge.
Employee appeals from the judgment of the superior court affirming an award of the State Board of Workmen’s Compensation for 25 percent partial disability to his lower left leg.
The contention that the board’s finding that "claimant has a 25% loss of the use of his left leg” lacks the specificity required under Code § 114-707 and that the judgment should be reversed and remanded for further findings, is without merit. American Motorists Ins. Co. v. Brown, 128 Ga. App. 813 (198 SE2d 348); Maryland Cas. Co. v. Johnson, 126 Ga. App. 468 (191 SE2d 90); Travelers Ins. Co. v. Hogue, 130 Ga. App. 844. Cf. Gatrell v. Employers Mut. Liability Ins. Co., 226 Ga. 688 (177 SE2d 77). See also Frost v. Morone, 130 Ga. App. 878, on interpreting an award.

Judgment affirmed.


Deen and Stolz, JJ., concur.